Citation Nr: 0703816	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as secondary to asbestos exposure.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
respiratory disability, and granted service connection for 
hypertension, with a 10 percent initial rating.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

The veteran's claim was initially presented to the Board in 
November 2005, at which time these issues were remanded for 
additional development.  These issues have now been returned 
to the Board.  


FINDINGS OF FACT

1.  Competent evidence of the onset of a chronic respiratory 
disorder during military service or as a result of asbestos 
exposure during such service has not been presented.  

2.  The veteran's hypertension is characterized by diastolic 
blood pressure predominantly less than 110, and systolic 
blood pressure predominantly less than 200, with no other 
complications noted.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service, or as a result of asbestos exposure during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.306 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The June 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in December 200 and February 
2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the veteran's service-connected 
hypertension since he was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The most recent VA examination report 
of February 2006 is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection and an 
increased rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I. Service connection - Respiratory disability

The veteran seeks service connection for a respiratory 
disability, to include as secondary to asbestos exposure.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Regarding service connection claims for respiratory 
disabilities secondary to asbestos exposure, VA has issued a 
circular on asbestos exposure and asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  These provisions are not 
substantive, but must be considered by the Board in 
adjudicating asbestos related claims.  VAOPGCPREC 4-2000 
(2000); 65 Fed. Reg. 33,422 (2000).  

The veteran was without respiratory disability at the time he 
was examined and accepted for military service in June 1984.  
The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of respiratory disease or 
injury.  In July 1987 and in April 1989, the veteran 
completed Periodic Health Evaluations for the Navy Medical 
Surveillance Program.  It was noted that the veteran was not 
currently working with asbestos in his job.  He denied having 
had cough, phlegm, wheezing, or shortness of breath.  Other 
documentation notes that the veteran's job as an electrician 
potentially exposed him to asbestos and fuel inhalation.  In 
his April 1989 Report of Medical History, he denied any 
history of tuberculosis, asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.  Physical 
examination at the time of service separation was negative 
for any respiratory abnormality, and his chest x-ray was 
negative.  

The veteran received various medical treatment post-service 
from private facilities and physicians as well as by VA.  
These records show that the veteran's chest has been x-rayed 
at least six times and no active disease has been shown.  He 
has however reported at various times such respiratory 
symptoms as shortness of breath, chest congestion, and 
related breathing problems.  

In April 2002, the veteran reported that he had no work 
history prior to his enrollment in the Navy.  Subsequent to 
service, he had reportedly been employed as an electrician.  
He related that he had had two episodes of respiratory 
problems since service and that he had never been a smoker.  
According to a May 2002 VA memorandum, the veteran had 
probable asbestos exposure during service in his duties as a 
construction electrician.  

In September 2002, the veteran was treated at a private 
hospital for a productive cough and wheezing.  The diagnosis 
was bronchitis.  It was noted that the veteran had a history 
of asbestos exposure in the Navy.  This was reportedly his 
second episode of bronchitis.  The Board notes that the first 
was in March 1999.  

A VA respiratory examination was afforded the veteran in 
December 2005.  He reported a history of frequent coughing, 
worsening in warm weather or with exertion, for the last 7 
years.  He also stated he snored, awakened frequently, and 
generally slept poorly.  He denied any history of tobacco 
use.  A history of lung cancer in his family was noted.  On 
objective examination his chest had normal percussion and was 
clear to auscultation.  Pulmonary function testing revealed 
no obstruction, with mild restriction perhaps related to 
obesity.  His diffusion was considered within normal limits.  
After examining the veteran, the VA physician suggested the 
veteran had sleep-disordered breathing related to his 
obesity, large neck, and small orpharynx.  This disorder was 
further aggravated by allergic rhinitis, which also 
aggravated his chronic cough.  His dyspnea was likely 
secondary to his obesity and sedentary lifestyle.  The 
examiner could find no evidence that asbestos exposure during 
military service was the cause of any of the veteran's 
current respiratory symptoms.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a respiratory disability, claimed as 
secondary to asbestos exposure.  While the veteran may have 
been exposed to asbestos during military service, he did not 
manifest a respiratory disability at that time.  His service 
medical records are negative for any diagnosis of or 
treatment for a respiratory disability.  Subsequent to 
service, while the veteran has experienced occasional 
episodes of rhinitis, bronchitis, and dyspnea, none of these 
have been attributed to asbestos exposure.  Additionally, 
these diagnoses were all rendered several years after the 
veteran's service separation in June 1989; thus, service 
connection for a respiratory disability on a direct basis, as 
having been incurred during service, must be denied.  

When the veteran was afforded VA respiratory examination in 
December 2005, he was found to have no lung obstructions, 
according to his pulmonary function testing.  Prior X-ray 
studies have also been negative for active disease in the 
veteran's lungs.  After examining the veteran, the VA 
physician suggested the veteran had sleep-disordered 
breathing related to his obesity, large neck, and small 
orpharynx.  This disorder was further aggravated by allergic 
rhinitis, which also aggravated his chronic cough.  His 
dyspnea was likely secondary to his obesity and sedentary 
lifestyle.  The examiner could find no evidence that asbestos 
exposure during military service was the cause of any of the 
veteran's current respiratory symptoms.  Additionally, the 
veteran's rhinitis and dyspnea were not noted to have begun 
during military service.  In the absence of any evidence to 
the contrary, service connection for a respiratory disability 
secondary to asbestos exposure must be denied.  

The veteran himself has alleged that he has a current 
respiratory disability resulting from asbestos exposure 
during service.  However, as a layperson, he is not capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a respiratory 
disability, as such a disability was neither incurred during 
military service or arose later as a result of asbestos 
exposure.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Hypertension

The veteran seeks an initial rating in excess of 10 percent 
for his hypertension.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101, for hypertensive 
vascular disease.  This code provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

The veteran was afforded VA medical examination in December 
2005.  He reported a history of hypertension since military 
service, controlled with medication.  He also reported 
headaches secondary to his hypertension.  The veteran stated 
he experienced a stroke in 2000 as a result of his 
hypertension, but private medical records did not confirm the 
diagnosis of a stroke.  He was otherwise without cardiac 
neoplasm, renal disease, epistaxis, or history of other 
diseases related to the veteran's hypertension.  His blood 
pressure at the time of the examination was 147/110, and a 
cardiac examination was within normal limits.  The examiner 
found no evidence of neurological, motor, or sensory deficits 
secondary to the veteran's hypertension.  The impression was 
of essential hypertension.  The examiner reviewed the 
veteran's medical history, particularly his blood pressure 
readings, and determined his systolic blood pressure was 
generally below 160, and his diastolic blood pressure was 
generally below 100; the only exceptions to these findings 
was when the veteran did not comply with his medication.  

The veteran's private and VA medical treatment records for 
the period between 2001 and the present have also been 
reviewed.  The highest private blood pressure readings were 
recorded by the Jonan Medical Clinic in September 2001 and 
August 2002, when readings of 140/98 were made.  A low 
reading of 108/78 was noted at the Jackson Orthopedic Clinic 
in September 2003.  His highest blood pressure readings noted 
in the VA medical treatment records include a reading of 
140/87 in June 2002, and a reading of 134/92 in August 2004.  
A low reading of 92/64 was noted in March 2001.  At all times 
of record during the pendency of this appeal, the veteran has 
been prescribed medication for his hypertension.  His 
hypertension was at times characterized as poorly controlled, 
and such a finding was usually associated with noncompliance 
with medication by the veteran.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 10 percent for the veteran's 
hypertension.  The veteran has not displayed diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of 200 or more, as would warrant a 20 percent rating.  All 
diastolic readings of records were consistently under 110, 
ranging from 64-110.  Overall, the preponderance of the 
medical evidence, as discussed above, does not reflect 
diastolic pressure of 110 or more.  Likewise, all systolic 
pressure readings of record were less than 200, with a high 
reading noted in December 2005 of 147.  Thus, because neither 
the veteran's diastolic nor his systolic pressure readings 
predominantly exceed the schedular criteria under Diagnostic 
Code 7101, an increased initial rating in excess of 10 
percent is not warranted for hypertension.  

The Board notes the veteran has submitted private medical 
records showing significantly higher blood pressure readings 
from the early 1990's to 2000.  However, the effective date 
of the grant of service connection for hypertension was 
February 6, 2001, the date of his claim; therefore, higher 
blood pressure readings for the years prior to the initial 
grant of service connection for hypertension are of limited 
bearing on the issue currently before the Board.  See 
Fenderson, supra.  While the Board acknowledges that the 
veteran's hypertension may have resulted in higher blood 
pressure readings in the past, the evidence for the period 
between February 6, 2001, and the present does not 
demonstrate such higher readings.  

Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for hypertension, there is no 
basis for a staged rating in the present case.  Id.  Finally, 
the Board notes that because no other cardiovascular 
impairment has been demonstrated secondary to the veteran's 
service-connected hypertension, evaluation of this disability 
under other diagnostic criteria for cardiovascular 
disabilities is not warranted at this time.  According to the 
December 2005 VA examination report, the veteran has no 
cardiac, renal, neurological, or other impairments resulting 
from his hypertension.  While he claimed a stroke in 2000 
secondary to his hypertension, such a diagnosis is not 
supported by the medical evidence of record.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself; while 
the veteran has struggled to maintain employment during the 
pendency of this appeal, this difficulty is due to multiple 
physical disabilities, not just his hypertension.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased initial rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a respiratory 
disability, claimed as secondary to asbestos exposure, is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


